DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 11/6/2020 is acknowledged.  The traversal is on the ground(s) that patent office has not established that it would pose an undue burden to examine the full scope of the claimed invention.  This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 not because undue search burden, but because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group l-V lack unity of invention because the common feature among groups I-V is not a special technical feature as it does not make a contribution over the prior art Eschenbacher et al. (US 20160168345) as discussed in the office action. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eschenbacher et al. (US 20160168345).
Claims 1-4, 6-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345).

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims (MPEP2112)
As to claim 1,   Eschenbacher et al. discloses a laminate (see e.g. multilayer extrusion film with two or more layers in Par. 9), comprising a first resin layer and a second resin layer (see e.g. first layer and second layer in Par. 9),
wherein a resin constituting the first resin layer and a resin constituting the second resin layer are incompatible with each other (see e.g. the first layer can optionally be a skin or outer layer and the second layer of the olefin elastomer styrenic block copolymer and impact polystyrene can be a core layer with opposed olefin elastomer skin layers in Par. 9. As to the incompatible, the instant application give example wherein the first resin layer is made of polypropylene in Par. 189, 223, the second resin layer is made of polystyrene with polybutadiene in Par. 227. Since Eschenbacher et al. discloses exactly the same component of first layer and second layer as the instant application, the first resin and second resin of Eschenbacher et al. are also incompatible with each other),
the first resin layer contains a polyolefin(see e.g. polypropylene in Par. 8 & 11, olefin in Par. 11),
the second resin layer contains a first thermoplastic resin and a second thermoplastic resin(see e.g. impact layer in Par. 16, polymerizing styrene in the presence of polybutadiene.  Thus polystyrene corresponds to 1st thermoplastic resin, polybutadiene corresponds to 2nd thermoplastic resin. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.), and
the first thermoplastic resin and the second thermoplastic resin are incompatible with each other(see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.), while having different solidification temperatures (see e.g. the instant application discloses the first thermoplastic resin and second thermoplastic resin can be polystyrene and polybutadiene in Par. 227. So the polystyrene and polybutadiene in Eschenbacher et al. will also have different solidification temperatures). 
As to the claim limitation of “the first resin layer and a resin constituting the second resin layer are incompatible with each other” as discussed above, Eschenbacher et al. does disclose a same first resin layer composition and second resin layer composition, although it is expected that the laminate property are expected to be the same as the result, Eschenbacher et al. still does not explicitly disclose or is silent of the property of incompatible between the first resin and the second resin. 35 U.S.C. 103 thus is also given in the current office action because it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to choose incompatible first resin and second resin in order to achieve a clear boundary film laminate during coextrusion within the scope of the present claims and thereby arrive at the claimed invention. 
As to claim 2,    Eschenbacher et al. discloses the laminate according to claim 1, wherein the second resin layer has a sea-island structure in which the first thermoplastic resin constitutes a sea portion and the second thermoplastic resin constitutes an island portion (see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix, which corresponds to the sea portion. Polybutadiene is in a dispersed phase (rubber particle) which correspond to the island portion.  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 3,   Eschenbacher et al. discloses the laminate according to claim 1, wherein the solidification temperature of the first thermoplastic resin is higher than the solidification temperature of the second thermoplastic resin(see e.g. the instant application discloses the first thermoplastic resin and second thermoplastic resin can be polystyrene and polybutadiene in Par. 227. Eschenbacher et al. discloses exactly a same first thermoplastic resin and second thermoplastic resin as the instant application, so Eschenbacher et al. also the solidification temperature of the first thermoplastic resin is higher than the solidification temperature of the second thermoplastic resin). 
As to claim 4,    Eschenbacher et al. disclose the laminate according to claim 1, wherein an interface between the first resin layer and the second resin layer partly or wholly has an uneven shape (see e.g. A two-phase system is formed due to the immiscibility of polystyrene and polybutadiene.  Polystyrene forms a continuous phase matrix and polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16. The dispersed phase will form an uneven shape at the interface between first resin layer and second resin layer. 
The instant application form a specific thermoplastic resins are co-extruded and cooled, whereby a laminate having an uneven shape formed in an interface between the first resin layer and the second resin layer is obtained. By comparison, Eschenbacher et al also discloses coextrusion multi layer film that is cooled, Eschenbacher et al. also discloses a exactly same first resin and second resin. Exactly the same materials formed under the same method will produce a same product. Thus Eschenbacher et al. also disclose interface between the first resin layer and the second resin layer partly or wholly has an uneven shape)
As to claim 6,  Eschenbacher et al. discloses the laminate according to claim 1, wherein the first thermoplastic resin of the second resin layer contains one or more resins selected from the group consisting of polystyrene, polyacrylonitrile, polyamide, an ethylene-vinyl alcohol copolymer, polyethylene terephthalate, a polyolefin and polylactic acid(see e.g. Polystyrene forms a continuous phase matrix.  Rubber particles contain small inclusions of polystyrene in Par. 16).
As to claim 7,  Eschenbacher et al. discloses the laminate according to claim 1, wherein the second thermoplastic resin of the second resin layer contains a rubber-like polymer(see e.g. polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 8,    Eschenbacher et al. discloses the laminate according to claim 7, wherein the rubber-like polymer is one or more selected from the group consisting of diene-based rubber, a thermoplastic elastomer and an ionomer(see e.g. polybutadiene is in a dispersed phase (rubber particle).  Rubber particles contain small inclusions of polystyrene in Par. 16.).
As to claim 9,    Eschenbacher et al. discloses the laminate according to claim 1 wherein the first resin layer contains polypropylene (see e.g. polypropylene in Par. 8 & 11).
As to claim 14,   Eschenbacher et al. discloses the laminate according to claim 1 comprising a third resin layer containing a polyolefin on a side opposite to the first resin layer across the second resin layer (see e.g. laminating additional layers to the film in Par. 23. Olefin layer as skin layer on at least one of the film’s surface in Par. 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view Ishikawa et al. (US20070142514) and of Mahlman et al. (US3665059). 
As to claim 10,   Eschenbacher et al. does not discloses the laminate according to claim 9, wherein a crystallization rate of the polypropylene at 130°C is 2.5 min-1 or less.
Ishikawa et al. discloses rapid crystallization rate of a resin may sometimes hinder the molding process, thus slower crystallization rate is desired (see e.g. Par. 10). Ishikawa et al. discloses the processing condition such as cooling rate can be varied and controlled in order to reduce crystallization rate to a suitable range for further processing. 
Both Eschenbacher et al. and Ishikawa et al are analogous in the field of crystalized polyolefin, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene processing condition of Eschenbacher et al. to reduce crystallization rate by varying cooling rate as taught by Ishikawa et al. in order to achieve a suitable crystallized product for further processing as suggested by Ishikawa et al.
Mahlman et al. (US3665059) discloses it is desired for polypropylene to form smectic crystalline state for extrusion process (see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2) . 
Both Eschenbacher et al. in view of Ishikawa et al and Mahlman et al. are analogous in the field of polypropylene that is made by extrusion method, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. in view of Ishikawa et al to be polypropylene of smectic crystalline state taught by Mahlman et al. because the smectic polypropylene has desired molecular mobility during crystallization and can be desired for extrusion forming method as suggested by Mahlman et al.   
The instant application discloses the crystallization rate (130.degree.  C.) of the polypropylene is adjusted to 2.5 min.sup.-1 or less, and the polypropylene is cooled at 80.degree.  C. or more per second to form the smectic form, without adding the nucleating agent, whereby the laminate excellent in the design performance can be obtained.  The crystallization rate of the polypropylene is more preferably 2.0 min.sup.-1 or less.  The crystallization rate is measured by the method described in Examples in Par. 86. 
By comparison, thus Eschenbacher et al. in view of Ishikawa et al and Mahlman et al. also discloses smectic form polypropylene under a slower crystallization rate by varying processing condition such as cooling rate. It is expected that same starting materials will go under similar or overlapping condition in order to achieve same final product by varying a same variable. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Mahlman et al. (US3665059).
As to claim 11,    Eschenbacher et al. does not discloses the laminate according to claim 9, wherein the polypropylene contains a smectic form.
Mahlman et al. (US3665059) discloses it is desired for polypropylene to form smectic crystalline state for extrusion process (see e.g. line 20-32 in column 4, line 45-52 in column 4, line 73-75 in column 2) . 
Both Eschenbacher et al. and Mahlman et al. are analogous in the field of polypropylene that is made by extrusion method, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. to be polypropylene of smectic crystalline state taught by Mahlman et al. because the smectic polypropylene has desired molecular mobility during crystallization and can be desired for extrusion forming method as suggested by Mahlman et al.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Funaki et al. (US20040101703). 
As to claim 12.    Eschenbacher et al. does not discloses the laminate according to claim 9, wherein the polypropylene has an exothermic peak having 1 J/g or more on a low-temperature side of a maximum endothermic peak in a curve obtained by differential scanning calorimetry.
Funaki et al. (US20040101703) discloses a crystalline polypropylene degree of gloss of 90% or higher on at least one side and shows an exothermic peak of 1 J/g or higher at the low temperature side of said highest endothermic peak of the differential scanning calorimetry (DSC) curve (see e.g. abstract, Par. 6)
Both Eschenbacher et al. and Funaki et al. are analogous in the field of propylene film, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. to be crystalline polypropylene degree of gloss of 90% or higher on at least one side and shows an exothermic peak of 1 J/g or higher at the low temperature side of said highest endothermic peak of the differential scanning calorimetry (DSC) curve as taught by Funaki et al in order to achieve a polypropylene with desired gloss or luster after forming as suggested by Funaki et al.(see e.g. Par. 5-6)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Fujiwara et al. (US20110014408).
As to claim 13, Eschenbacher et al. does not discloses the laminate according to claim 9, wherein an isotactic pentad fraction of the polypropylene is 85 mol% to 99 mol%.
Fujiwara et al. (US20110014408) discloses polypropylene can have an isotactic pentad fraction of 95 mol % or more, in order to achieve both a high rigidity and a high transparency can be obtained and the rigidity can be maintained under heated conditions, thereby improving versatility(see e.g. Par. 21). 
Both Eschenbacher et al. and Fujiwara et al are analogous in the field of polypropylene film, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene of Eschenbacher et al. to be polypropylene with isotactic pentad fraction of 95 mol % or more as taught by Fujiwara et al. in order to achieve a polypropylene film with desired rigidity and transparency under heated condition, thereby improving versatility as suggested by Fujiwara et al. 

Claim 5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Iriyama et al. (US20010019761).
As to claim 5,    As to the claim of “the laminate according to claim 1, 
wherein the laminate can be separated in the interface between the first resin layer and the second resin layer.”
Eschenbacher et al. discloses a same laminate and interface structure as the instant application, with each layer composition is the same as the corresponding layer in the instant application. Thus it is expected that the laminate of Eschenbacher et al. has similar property as the laminate in the instant application such as can be separated in the interface between the first resin layer and the second resin layer
Furthermore, according to the instant application, a modification ratio of the third resin layer becomes higher than a modification ratio of the first resin layer, and therefore adhesion strength between the second resin layer and the third resin layer becomes larger than adhesion strength between the first resin layer and the second resin layer, whereby the laminate is easily selectively separated in the interface between the first resin layer and the second resin layer in Par. 145. 
Iriyama et al. discloses polyolefin when used for decorative sheet for in-mold decorating can be modified to act as adhesive layer to bonding the decorative sheet to an injection-molded molding bonds the decorative sheet in satisfactory adhesion in a hot state during in-mold decorating injection molding for forming an injection-molded decorative molding and during the use of the injection-molded decorative molding to the injection-molded molding of a polyolefin resin with which most decorative sheets have difficulty in being bonded thereto.  The injection-molded resin molding may be formed of an inexpensive polyolefin resin, such as a polypropylene resin in Par. 11. 
Iriyama et al. discloses the satisfactory adhesion is achieved by using modified polyolefin resin, thus how much adhesion is achieved can be varied by varying how much polyolefin is modified. 
Both Eschenbacher et al. and Iriyama et al. are analogous in the field of polyolefin based film laminate, it would have been obvious for a person with ordinary skills in the art to modify eh polyolefin to contain a modified polyolefin in order to import satisfactory adhesion capability of the film laminate, in particular for future molding process. 
Eschenbacher et al. in view of Iriyama et al. does not discloses the content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer. 
Furthermore Togawa et al. (US20010053451) is also introduced to teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). 
Both Eschenbacher et al. in view of Iriyama et al., and Togawa et al. are analogous in the field of modified polyolefin to increase adhesive strength, it would have been obvious for a person with ordinary skills in the art to modify adhesiveness of each layer comprising modified polyolefin of Eschenbacher et al. in view of Iriyama et al by varying the content ratio of the modified polyolefin as taught by Togawa et al. in to achieve desired adhesive strength as suggested by Togawa et al. 
In conclusion, Eschenbacher et al. in view of Iriyama et al. discloses each layer percentage of the modified polyolefin can be varied to achieve desired adhesive strength, thus it is expected that as the result, the laminate can be separated in the interface between the first resin layer and the second resin layer
As to claim 15,  Eschenbacher et al. does not discloses the laminate according to claim 14, wherein the first resin layer and the third resin layer contain a modified polyolefin, and a content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer.
Iriyama et al. discloses polyolefin when used for decorative sheet for in-mold decorating can be modified to act as adhesive layer to bonding the decorative sheet to an injection-molded molding bonds the decorative sheet in satisfactory adhesion in a hot state during in-mold decorating injection molding for forming an injection-molded decorative molding and during the use of the injection-molded decorative molding to the injection-molded molding of a polyolefin resin with which most decorative sheets have difficulty in being bonded thereto.  The injection-molded resin molding may be formed of an inexpensive polyolefin resin, such as a polypropylene resin in Par. 11. 
Iriyama et al. discloses the satisfactory adhesion is achieved by using modified polyolefin resin, thus how much adhesion is achieved can be varied by varying how much polyolefin is modified. 
Both Eschenbacher et al. and Iriyama et al. are analogous in the field of polyolefin based film laminate, it would have been obvious for a person with ordinary skills in the art to modify eh polyolefin to contain a modified polyolefin in order to import satisfactory adhesion capability of the film laminate, in particular for future molding process. 
Eschenbacher et al. in view of Iriyama et al. does not discloses the content proportion of the modified polyolefin in the third resin layer is higher than a content proportion of the modified polyolefin in the first resin layer. 
Furthermore Togawa et al. (US20010053451) is also introduced to teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38). 
Both Eschenbacher et al. in view of Iriyama et al., and Togawa et al. are analogous in the field of modified polyolefin to increase adhesive strength, it would have been obvious for a person with ordinary skills in the art to modify adhesiveness of each layer comprising modified polyolefin of Eschenbacher et al. in view of Iriyama et al by varying the content ratio of the modified polyolefin as taught by Togawa et al. in to achieve desired adhesive strength as suggested by Togawa et al. 
As to claim 16,  Eschenbacher et al. in view of Iriyama et al., and Togawa et al. discloses the laminate according to claim 15, wherein the modified polyolefin contained in the first resin layer is identical to the modified polyolefin contained in the third resin layer(see discussion of claim 15, in particular, Togawa et al. (US20010053451) is also introduced to teach the percentage of the modified polyolefin is a result effective variable of the achieved adhesive strength, thus the percentage of the modified polyolefin can be varied to achieve desired satisfactory adhesive strength (see e.g. Par. 25, 38).

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345), and further in view of Haruta et al. (US20030039839).
As to claim 17, Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Olefin layer as skin layer on at least one of the film’s surface in Par. 8.
Eschenbacher et al. does not discloses the laminate according to claim 1, comprising a fourth resin layer containing one or more resins selected from the group consisting of urethane, acryl, a polyolefin and polyester, on a side opposite to the second resin layer across the first resin layer
Haruta et al. discloses it is desired to add polyurethane or polyester as adhesive layer when the film laminate is used for coextruded decorative film for used in plastics molding (see e.g. Par. 67, 16). 
Both Eschenbacher et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify the polypropylene film laminate of Eschenbacher et al.  to additionally include polyurethane or polyester based adhesive layer on the desired side(such as the side that will be in touch of the molding surface) as taught by Haruta et al. in order to enable the decorative polypropylene film laminate to be able to further processed in the molding as suggested by Haruta et al. 
As to claim 19,   Eschenbacher et al. discloses laminating additional layers to the film in Par. 23. Eschenbacher et al. also discloses additional processing steps such as printing can be included in Par. 23. Thus it would have been obvious for a person with ordinary skills in the art to add additional printed layer as the outermost layer. 
Eschenbacher et al. does not explicitly discloses the laminate according to claim 17, comprising a printed layer on a side opposite to the first resin layer across the fourth resin layer.
Haruta et al. additionally discloses decorative polypropylene film can include printing layer for decorative purpose in Par. 72.
Both Eschenbacher et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify polypropylene laminate of Eschenbacher et al. to include additional decorative printing layer on the desired side as taught by Haruta et al. in order to impart the polypropylene film laminate a decorative effect as suggested by Haruta et al.  
As to claim 20.    The laminate according to claim 17, comprising a metal layer containing metal or metal oxide on a side opposite to the first resin layer across the fourth resin layer.
Haruta et al. also discloses additional pigment layer can be added to the decorative film laminate (see e.g. Par. 68) by using color pigment of such as titamium oxide in Par. 70. 
Both Eschenbacher et al. and Haruta et al. are analogous in the field of polypropylene film laminate, it would have been obvious for a person with ordinary skills in the art to modify polypropylene laminate of Eschenbacher et al. to include additional color metal oxide pigment layer on the desired side as taught by Haruta et al. in order to impart the polypropylene film laminate a decorative color effect as suggested by Haruta et al.  

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Eschenbacher et al. (US 20160168345) and Haruta et al. (US20030039839), and further in view of Jozuka et al. (WO-2016013442-A1, use US20170158918 as equivalent). 
As to claim 18,    Eschenbacher et al. in view of Haruta et al. discloses the fourth resin can be polyurethane or polyester as adhesive layer. 
Eschenbacher et al. in view of Haruta et al. does not discloses the laminate according to claim 17, wherein tensile elongation at break of the fourth resin layer is 150% or more and 900% or less, and a softening temperature thereof is 50°C or higher and 180°C or lower.
Jozuka et al. discloses urethane or polyester based adhesive sheet (see e.g. claim 16) is desired to have a softening point (softening temperature) of about 70.degree.  C. or higher (preferably about 100.degree.  C. or higher, more preferably about 110.degree.  C. or higher) (see e.g. Par. 102). Jozuka et al. discloses the adhesive sheet can have elongation at break of 300% or greater thus the adhesive stretches when pulled during the PSA sheet removal (see e.g. abstract, Par. 8), wherein the elongation can brings about reciprocal effects between the pulling and the PSA sheet deformation to bring about excellent stretch removability (especially shear removability)(see e.g. Par. 30). 
Both Eschenbacher et al. in view of Haruta et al., and Jozuka et al. are analogous in the field of urethane or polyester based adhesive sheet, it would have been obvious for a person with ordinary skills in the art to modify the urethane or polyester based adhesive sheet in Eschenbacher et al. in view of Haruta et al., to be urethane or polyester based adhesive sheet that has a softening point (softening temperature) of about 70.degree.  C. or higher (preferably about 100.degree.  C. or higher, more preferably about 110.degree.  C. or higher) and elongation at break of 300% or greater as taught by Jozuka et al. in order to brings about reciprocal effects between the pulling and the PSA sheet deformation to bring about excellent stretch removability (especially shear removability) as suggested by Jozuka et al. (see e.g. Par. 30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al. (US20130168011). Botros et al. (US20140336327).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783